Case 19-00284-JMC-13            Doc 7      Filed 01/16/19       EOD 01/16/19 16:08:37            Pg 1 of 8



                                                                       Ch 13 Model Plan (rev 11-2017)

                           UNITED STATES BANKRUPTCY COURT
                                 Southern District of Indiana
  In re:
                                                     )
  JOHN & AMANDA TULLAR,                              )
            Debtor(s).                               )        Case No.



                                        CHAPTER 13 PLAN
                                             Original
                                        Amended Plan # _____

  1. NOTICE TO INTERESTED PARTIES:
  The Debtor must check one box on each line to state whether or not the plan includes each of the
  following items. If an item is checked as “Not Included,” if neither box is checked, or if both
  boxes are checked, the provision will be ineffective if set out later in the plan.

  1.1 A limit on the amount of a secured claim, pursuant
  to paragraph 8.(b), which may result in a partial                       Included          Not Included
  payment or no payment at all to the secured creditor.
  1.2 Avoidance of a judicial lien or nonpossessory, non-
  purchase money security interest. Any lien avoidance                    Included          Not Included
  shall occur by separate motion or proceeding, pursuant
  to paragraph 12.
  1.3 Nonstandard provisions, set out in paragraph 15.                    Included          Not Included

  2. GENERAL PROVISIONS:
  (a) YOUR RIGHTS MAY BE AFFECTED. Read these papers carefully and discuss
  them with your attorney. If you oppose any provision of this plan, you must file a timely written
  objection. This plan may be confirmed without further notice or hearing unless a written
  objection is filed before the deadline stated on the separate Notice you received from the Court.

  (b) PROOFS OF CLAIM: You must file a proof of claim to receive distributions under the
  plan. Absent a Court order determining the amount of the secured claim, the filed proof of claim
  shall control as to the determination of pre-petition arrearages; secured and priority tax liabilities;
  other priority claims; and the amount required to satisfy an offer of payment in full. All claims
  that are secured by a security interest in real estate shall comply with the requirements of Federal
  Rule of Bankruptcy Procedure (“FRBP”) 3001(c)(2)(C).

  (c) NOTICES RELATING TO MORTGAGES: As required by Local Rule B-3002.1-1,
  all creditors with claims secured by a security interest in real estate shall comply with the
  requirements of FRBP 3002.1 (b) and (c) without regard to whether the real estate is the Debtor's
  principal residence. If there is a change in the mortgage servicer while the bankruptcy is pending,


                                                     1
Case 19-00284-JMC-13            Doc 7     Filed 01/16/19        EOD 01/16/19 16:08:37            Pg 2 of 8



  the mortgage holder shall file with the Court and serve upon the Debtor, Debtor’s counsel and the
  Chapter 13 Trustee (“Trustee”) a Notice setting forth the change and providing the name of the
  new servicer, the payment address, a contact phone number and a contact e-mail address.

  (d) NOTICES (OTHER THAN THOSE RELATING TO MORTGAGES): Non-
  mortgage creditors in Section 8(c) (whose rights are not being modified) or in Section 11 (whose
  executory contracts/unexpired leases are being assumed) may continue to mail customary notices
  or coupons to the Debtor or the Trustee notwithstanding the automatic stay.

  (e) EQUAL MONTHLY PAYMENTS: As to payments required by paragraphs 7 and 8,
  the Trustee may increase the amount of any “Equal Monthly Amount” offered to appropriately
  amortize the claim. The Trustee shall be permitted to accelerate payments to any class of creditor
  for efficient administration of the case.

  (f) PAYMENTS FOLLOWING ENTRY OF ORDERS LIFTING STAY: Upon entry
  of an order lifting the stay, no distributions shall be made on any secured claim relating to the
  subject collateral until such time as a timely amended deficiency claim is filed by such creditor
  and deemed allowed, or the automatic stay is re-imposed by further order of the Court.

  3. SUBMISSION OF INCOME: Debtor submits to the supervision and control of the
  Trustee all or such portion of future earnings or other future income or specified property of the
  Debtor as is necessary for the execution of this plan.

  4. PLAN TERMS:
  (a) PAYMENT AND LENGTH OF PLAN: Debtor shall pay $1,148.00 per month to the
  Trustee, starting not later than 30 days after the order for relief, for 60 months, for a total amount
  of $68,880.00.
  Additional payments to Trustee and/or future changes to the periodic amount proposed are:
  None.

  (b) INCREASED FUNDING: If additional property comes into the estate pursuant to 11
  U.S.C. §1306(a)(1) or if the Trustee discovers undisclosed property of the estate, then the Trustee
  may obtain such property or its proceeds to increase the total amount to be paid under the plan.
  However, if the Trustee elects to take less than 100% of the property to which the estate may be
  entitled OR less than the amount necessary to pay all allowed claims in full, then a motion to
  compromise and settle will be filed, and appropriate notice given.

  (c) CURING DEFAULTS: If Debtor falls behind on plan payments or if changes to the
  payments owed to secured lenders require additional funds from the Debtor's income, the Debtor
  and the Trustee may agree that the Debtor(s) will increase the periodic payment amount or that
  the time period for making payments will be extended, not to exceed 60 months. Creditors will
  not receive notice of any such agreement unless the total amount that the Debtor(s) will pay to the
  Trustee decreases. Any party may request in writing, addressed to the Trustee at the address
  shown on the notice of the meeting of creditors, that the Trustee give that party notice of any such
  agreement. Agreements under this section cannot extend the term of the plan more than 6
  additional months.




                                                    2
Case 19-00284-JMC-13          Doc 7     Filed 01/16/19      EOD 01/16/19 16:08:37          Pg 3 of 8



  (d) OTHER PLAN CHANGES: Any other modification of the plan shall be proposed by
  motion pursuant to 11 U.S.C. §1329. Service of any motion to modify this plan shall be made by
  the moving party as required by FRBP 2002(a)(5) and 3015(h), unless otherwise ordered by the
  Court.

  5. PAYMENT OF ADMINISTRATIVE CLAIMS (INCLUSIVE OF DEBTOR'S
  ATTORNEY FEES):
     NONE
  All allowed administrative claims will be paid in full by the Trustee unless the creditor
  agrees otherwise:
             Creditor                       Type of Claim                   Scheduled Amount
  Joseph A. Ross                   Attorney Fees                      $4,000.00



  6. PAYMENT OF DOMESTIC SUPPORT OBLIGATIONS:
     NONE
   (a) Ongoing Domestic Support Obligations: Debtor shall make any Domestic Support
  Obligation payments that are due after the filing of the case under a Domestic Support Order
  directly to the payee.

  (b) Domestic Support Obligation Arrears:
     NONE
  The following arrearages on Domestic Support Obligations will be paid in the manner specified:
         Creditor             Type of Claim        Estimated Arrears             Treatment




  7. PAYMENT OF SECURED CLAIMS RELATING SOLELY TO THE
  DEBTOR'S PRINCIPAL RESIDENCE:

     NONE
  As required by Local Rule B-3015-1(a), if there is a pre-petition arrearage claim on a mortgage
  secured by the Debtor's principal residence, then both the pre-petition arrearage and the post-
  petition mortgage installments shall be made through the Trustee. Initial post-petition payment
  arrears shall be paid with secured creditors. If there are no arrears, the Debtor may pay the
  secured creditor directly. Before confirmation, the payment to the mortgage lender shall be the
  regular monthly mortgage payment unless otherwise ordered by the Court or modified pursuant to
  an agreement with the mortgage lender. After confirmation, payment shall be as set forth below.
  Equal Monthly Amount and Estimated Arrears listed below shall be adjusted based on the filed
  claim and/or notice. Delinquent real estate taxes and homeowners' association or similar dues
  should be treated under this paragraph.
  Creditor             Residential         Estimated              Equal Monthly      Select One for
                       Address             Arrears                Payment            Mortgages
                                                                                     ONLY:



                                                 3
Case 19-00284-JMC-13           Doc 7     Filed 01/16/19          EOD 01/16/19 16:08:37             Pg 4 of 8



  Rushmore Loan       518 North            $18,000.00             $459.12                    Trustee pay
  Management          Johnson
                                                                                             Direct pay
  Services /          Avenue
  MTGLQ               Bloomington,
  Investors L.P.      IN 47404

  No late charges, fees or other monetary amounts shall be assessed based on the
  timing of any payments made by the Trustee under the provisions of the Plan,
  unless allowed by Order of the Court.

  8. PAYMENT OF SECURED CLAIMS OTHER THAN CLAIMS TREATED
  UNDER PARAGRAPH 7:

  (a) Secured Claims as to Which 11 U.S.C. § 506 Valuation Is Not Applicable:

     NONE
  Pursuant to Local Rule B-3015-3, and unless otherwise ordered by the Court, prior to plan
  confirmation, as to secured claims not treated under paragraph 7 and as to which valuation under
  11 U.S.C. § 506 is not applicable, the Trustee shall pay monthly adequate protection payments
  equal to 1% of a filed secured claim. The Trustee shall disburse such adequate protection
  payments to the secured creditor as soon as practicable after receiving plan payments from the
  Debtor, and the secured claim will be reduced accordingly. After confirmation of the plan, unless
  otherwise provided in paragraph 15, the Trustee will pay to the holder of each allowed secured
  claim the filed claim amount with interest at the rate stated in column 5.

                                                                                               (6) Equal
   (1) Creditor     (2) Collateral    (3) Purchase       (4) Est. Claim    (5) Interest        Monthly
                                          Date              Amount             Rate             Amount
  J.D.         2009 Kia              December            $11,432.00       5.75%              $218.91
  Byrider/CNAC Sportage              2017



  (b) Secured Claims as to Which 11 U.S.C. § 506 Valuation Is Applicable:
     NONE
  Pursuant to Local Rule B-3015-3, and unless otherwise ordered by the Court, prior to plan
  confirmation as to secured claims not treated under paragraph 7 but as to which § 506 valuation is
  applicable, the Trustee shall pay monthly adequate protection payments equal to 1% of the value
  of the collateral in column 5. The Trustee shall disburse such adequate protection payments to the
  secured creditor as soon as practicable after receiving plan payments from the Debtor, and the
  secured claim will be reduced accordingly. After confirmation of the plan, unless otherwise
  provided in paragraph 15, the Trustee will pay to the holder of each allowed secured claim the
  value amount in column 5 at the equal monthly amount in column 7 with interest at the rate stated
  in column 6.

                     (2)           (3)           (4)                                            (7) Equal
  (1) Creditor    Collateral    Purchase      Scheduled         (5) Value     (6) Interest      Monthly


                                                     4
Case 19-00284-JMC-13             Doc 7     Filed 01/16/19       EOD 01/16/19 16:08:37            Pg 5 of 8



                                    Date           Debt                          Rate          Amount



  (c) Curing Defaults and/or Maintaining Payments:
     NONE
  Trustee shall pay the allowed claim for the arrearage, and Debtor shall pay regular post-petition
  contract payments directly to the creditor:
                             Collateral/Type of
         Creditor                    Debt              Estimated Arrears       Interest Rate (if any)


  (d) Surrendered/Abandoned Collateral:
     NONE
  The Debtor intends to surrender the following collateral. Upon confirmation, the Chapter 13
  estate abandons any interest in, and the automatic stay pursuant to 11 U.S.C. § 362 is terminated
  as to, the listed collateral and the automatic stay pursuant to 11 U.S.C. §1301 is terminated in all
  respects. Any allowed unsecured claim resulting from the disposition of the collateral will be
  treated in paragraph 10.(b) below. Upon confirmation, the secured creditor is free to pursue its in
  rem rights.

                                                Collateral
               Creditor                  Surrendered/Abandoned            Scheduled Value of Property




  9. SECURED TAX CLAIMS AND 11 U.S.C. § 507 PRIORITY CLAIMS:
     NONE
  All allowed secured tax obligations shall be paid in full by the Trustee, inclusive of statutory
  interest thereon (whether or not an interest factor is expressly offered by plan terms). All allowed
  priority claims shall be paid in full by the Trustee, exclusive of interest, unless the creditor agrees
  otherwise:

                    Type of
    Creditor       Priority or    Scheduled Debt                           Treatment
                    Secured
                     Claim




  10. NON-PRIORITY UNSECURED CLAIMS:
  (a) Separately Classified or Long-term Debts:



                                                     5
Case 19-00284-JMC-13           Doc 7      Filed 01/16/19         EOD 01/16/19 16:08:37          Pg 6 of 8



     NONE
                          Basis for
      Creditor          Classification         Treatment             Amount           Interest (if any)




  (b) General Unsecured Claims:

      Pro rata distribution from any remaining funds; or

      Other: _________________________________________

  11. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:
     NONE
  All executory contracts and unexpired leases are REJECTED, except the following, which are
  assumed:

         Creditor                  Property Description                          Treatment
  Comcast                     ISP & Cable                          Shall be honored and assumed and
                                                                   paid outside Plan by Debtor(s)
  Straight Talk               Cells                                Shall be honored and assumed and
                                                                   paid outside Plan by Debtor(s)
  Trac-Phone                  Cells                                Shall be honored and assumed and
                                                                   paid outside Plan by Debtor(s)

  12. AVOIDANCE OF LIENS:
     NONE
  Debtor will file a separate motion or adversary proceeding to avoid the following non-purchase
  money security interests, judicial liens, wholly unsecured mortgages or other liens that impair
  exemptions:

                                           Collateral/Property
          Creditor                            Description              Amount of Lien to be Avoided
  CAPITAL ONE BANK                    518 North Johnson Avenue         $2,402.56
                                      Bloomington, IN 47404
  LVNV FUNDING LLC                    518 North Johnson Avenue         $781.17
                                      Bloomington, IN 47404

  13. LIEN RETENTION: With respect to each allowed secured claim provided for by the
  plan, the holder of such claim shall retain its lien securing such claim until the earlier of a) the
  payment of the underlying debt determined under non-bankruptcy law or b) entry of a discharge
  order under 11 U.S.C. §1328.

  14. VESTING OF PROPERTY OF THE ESTATE: Except as necessary to fund the
  plan or as expressly retained by the plan or confirmation order, the property of the estate shall
  revest in the Debtor upon confirmation of the Debtor's plan, subject to the rights of the Trustee, if
  any, to assert claim to any additional property of the estate acquired by the Debtor post-petition


                                                    6
Case 19-00284-JMC-13           Doc 7     Filed 01/16/19       EOD 01/16/19 16:08:37            Pg 7 of 8



  pursuant to operation of 11 U.S.C. §1306.

  15. NONSTANDARD PROVISIONS:
     NONE

  Under FRBP 3015(c), nonstandard provisions are required to be set forth below. Any
  nonstandard provision placed elsewhere in the plan is void. These plan provisions will be
  effective only if the included box in Paragraph 1.3 of this plan is checked.
  (a) Any unsecured creditor that fails to timely file an Appearance or Proof of Claim shall be
  deemed to have waived any requirement/entitlement to Distribution or Notice of any
  Amendments, Modifications, or Orders.
  (b) Equal Monthly Amount Payments shall not commence upon Confirmation of Plan. Instead,
  Adequate Protection Payments shall continue post-confirmation for an estimated 8.1 months
  (approximately) during which time Administrative Expenses shall be paid pursuant to 11 U.S.C. §
  1326(b)(1). Upon payment of Administrative Expenses, Equal Monthly Amount Payments shall
  begin and Adequate Protection Payments shall immediately cease.
  (c) The Trustee shall pay in full all administrative, secured, and priority claims prior to any
  distribution to unsecured creditors.
  (d) In the event relief from stay and/or abandonment is granted to any creditor or party in interest
  as to any obligation of Debtor(s), or Debtor(s) elect (either pre-confirmation or post-
  confirmation) to surrender any property held by the Debtor(s) subject to a purchase or lease
  agreement, or upon expiration of the lease term, then said creditor or party in interest shall be
  entitled to a general unsecured claim only, paid pro-rata with other general unsecured claims, and
  Debtor(s)' personal liability on said obligation shall be discharged upon Debtor(s) receiving a
  discharge following completion of Plan. In order to be allowed a general unsecured claim, the
  creditor must comply with Bankruptcy Rule 3002(c)(3).
  (e) Debtor(s) hereby revoke any authorization or perceived authorization to receive phone calls
  pursuant to Telephone Consumer Protection Act as specified under 47 U.S.C. 227(b)(1)(A).
  (f) Debtor(s) hereby revoke any mediation, arbitration or any other forum specified in any
  contract or negotiable instrument entered into prior to the date of the bankruptcy filing.
  (g) Amount(s) paid in section 8(a) shall include all warranties, service agreements, guarantees
  and insurance policies included in the purchase price of the collateral, including but not limited to
  GAP insurance, dent and ding insurance, roadside assistance agreements, life insurance,
  warranties, etc.




                                                   7
Case 19-00284-JMC-13           Doc 7     Filed 01/16/19       EOD 01/16/19 16:08:37            Pg 8 of 8




  Date: 1/11/2019 _                  /s/ John Tullar                             _
                                   Signature of Debtor

                                     John Tullar                                 _
                                   Printed Name of Debtor

                                     /s/ Amanda Tullar                           _
                                   Signature of Joint Debtor

                                       Amanda Tullar                             _
                                   Printed Name of Joint Debtor

                                   /s/ Joseph A. Ross                      _
                                   Counsel for Debtor(s): Joseph A. Ross
                                   Address:              1503 West Arlington Road
                                   City, State, Zip:     Bloomington, IN 47404
                                   Area code and phone: 812.339.3440
                                   Area code and fax: 812.323.7677
                                   E-mail address:       rossfiling@rosslawoffice.com

  By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for the
  Debtor(s) also certify(ies) that the wording and order of the provisions in this Chapter 13 plan are
  identical to those contained in the form plan adopted by this Court, other than any nonstandard
  provisions included in paragraph 15.




                                                   8
